UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

OCEAN SPRAY CRANBERRIES,
INC.,
Plaintiff,

Vv. C.A. No. 1:21-cv-10669
WEDGE WATER, LLC D/B/A WAVE
SODA,

Defendant.

MEMORANDUM AND ORDER

 

WOLF, D.J. June 18, 2021

Plaintiff Ocean Spray Cranberries, Inc. ("Ocean Spray") has
brought a trademark infringement suit against Wedge Water, LLC.
("Wedge Water"). One day after Ocean Spray filed its complaint in
this district, Wedge Water filed suit in the Southern District of
California seeking damages and injunctive relief based on Ocean
Spray's alleged trademark infringement and unfair competition
under California law.

Wedge Water has now moved to transfer this case to the
Southern District of California so it may be consolidated with the
pending action there. For the reasons discussed below, the motion
to transfer is being denied.

Ocean Spray is a Delaware corporation with a principal place
of business in Middleboro, Massachusetts. See Complaint (Dkt. No.

1) at 96. Wedge Water is a Delaware limited liability company
headquartered in San Marcos, California. See id. at 23. The
parties each sell a line of sparkling fruit juice products in
single-serve soda cans which display a wave motif. See id. at
7121-22, 26-28. Ocean Spray sells its beverages under an "Ocean
Spray Wave" trademark, Registration No. 4641901. Id. at (912-13.
Wedge Water sells its own products under a "New Wave" trademark,
Registration No. 5571632. Id. at 941.

On April 9, 2021, Wedge Water sent a cease-and-desist letter
to Ocean Spray accusing it of infringing Wedge Water's "New Wave"
trademark and trade dress by selling its “Ocean Spray Wave"
products (the "Demand Letter"), and threatening suit if its claims
were not resolved by agreement. See Complaint at 947-49; see
also Demand Letter, Exhibit 2 to Complaint (Dkt. No. 1-1). The
Demand Letter also claimed that Ocean Spray deliberately copied
Wedge Water's formula, trademark, trade dress, and marketing. See
id. at 458; see also Letter at 4. Ocean Spray responded to the
Demand Letter on April 20, 2021, denying all of Wedge Water's
claims. See id. at 961; see also Ocean Spray's Apr. 20, 2021
Response Letter (the "Response"), Exh. 3 to Complaint (Dkt. No. 1-
1).

Two days later, on April 22, 2021, Ocean Spray filed its
complaint in this court. See Complaint (Dkt. No. 1). It seeks a
declaratory judgment that it has not infringed Wedge Water's

trademark and trade dress or otherwise engaged in false or

2
misleading advertising by selling its Ocean Spray Wave products.
See id. at 9983-90. Ocean Spray also requests that the court
cancel Wedge Water's "New Wave" trademark under the Lanham Act, 15
U.S.C. §§1064 and 1109, because that trademark is likely to confuse
consumers, see id. at 9991-103, and was secured through fraud on
the Trademark Office, see id, at 919104-107.

The next day, April 23, 2021, Wedge Water filed suit in the
Southern District of California seeking damages and injunctive
relief based on Ocean Spray's alleged trademark infringement and
unfair competition under California law. See Wedge Water, LLC v.
Ocean Spray Cranberries, Inc., No. 3-21-cv-00809 (the "California
Case"), Complaint (Dkt. No. 1) (filed in this action as Dkt. No.
12-1). There is now pending in the California Case a motion to
stay that case until this court determines which district is the
most appropriate venue. See Plaintiff's Request for a Status
Conference (Dkt. No. 20) at 1.

On May 3, 2021, Wedge Water filed its motion to transfer this
case to the Southern District of California (Docket No. 10) (the
"Motion") with a supporting memorandum of law (Docket No. 11) (the
"Memorandum") and two affidavits (Docket Nos. 12-13). Ocean Spray
filed its opposition on May 10, 2021 (Docket No 18) (the
"Opposition"). Wedge Water filed a reply on May 18, 2021. Dkt.

No. 19-1 (the "Reply").
Wedge Water's Motion is governed by 28 U.S.C. §1404(a), which
provides:

For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any

civil action to any other district or division where it

might have been brought.?
Courts consider several factors when assessing whether transfer is
warranted under §1404(a), including: "1) the plaintiff's choice of
forum, 2) the convenience of the parties, 3) the convenience of
witnesses and location of documents, 4) any connection between the
forum and the issues, 5) the law to be applied and 6) the state or
public interest at stake." Kleinerman v. Luxtron Corp., 107 F.
Supp. 2d 122, 125 (D. Mass. 2000). See also Brant Point Corp. v.
Poetzsch, 671 F. Supp. 2, 3-5 (D. Mass. 1987) (discussing relevant
considerations under §1404(a)); Wright & Miller, 15 Federal
Practice & Procedure §§3847-3854 (4th ed.) (2021) (factors
governing transfer of venue).

In this case, plaintiff's choice of forum is entitled to
little weight. Although there is usually “a presumption in
favor of the plaintiff's choice of forum," CardiAQ Valve Techs.,

Inc. v. Neovasc, Inc., 52 F. Supp. 3d 313, 315 (D. Mass. 2014),

"giving priority to the first-filed case is not a rigid rule."

 

1 Ocean Spray does not argue that this action could not
have originally been brought in the Southern District of
California. Because Wedge Water has its principal place of
business and, therefore, "resides" in that district, Ocean Spray
could have filed suit there. 28 U.S.C. §1391(b) (1).

4
Davox Corp. v. Digital Sys. Int'l, Inc., 846 F. Supp. 144, 147
(D. Mass. 1993). "The factors relevant to wise administration
here are equitable in nature." Kerotest Mfg. Co. v. C-O-Two
Fire Equip. Co., 342 U.S. 180, 183(1952). A court will not
presume that the first-filed forum is proper "'twhere a party has
won the race to the courthouse by misleading his opponent into
staying his hand in anticipation of negotiation, or by reacting
to notice of imminent filing by literally sprinting to the
courthouse the same day.'" Transcanada Power Mktg., Ltd. v.
Narragansett Elec. Co., 402 F. Supp. 2d 343, 348 (D. Mass. 2005)
(quoting Veryfine Prod., Inc. v. Phlo Corp., 124 F. Supp. 2d 16,
22 (D. Mass. 2000)).

Ocean Spray outraced Wedge Water to the courthouse by
filing its anticipatory suit in this district. On April 9,
2021, Wedge Water informed Ocean Spray that:

Unless the parties can reach a mutually satisfactory

resolution, [Wedge Water] intends to file suit to remedy

Ocean Spray's infringement in the United States District

Court for the Southern District of California.

Demand Letter (Docket No. 1-1) at 11 of 15. Faced with this
threat of litigation, Ocean Spray responded:

While Ocean Spray has no interest in litigating this

matter, should you commence litigation, our client would

be forced to counterclaim, at the very least, to cancel

your client's registration based on our client's prior
rights.

 
Response (Docket No. 12-3) at 5 of 5. Nevertheless, two days
later, Ocean Spray filed suit in this district seeking a
declaratory judgment that it had not infringed Wedge Water's
trademark. See Complaint (Docket No. 1).

Where, as here, "the party that ordinarily would be the
plaintiff is prepared to sue but delays filing in an effort to
achieve a settlement, a preemptive filing of a mirror image
claim will likely be treated as an improper anticipatory suit."
Gary P. Naftalis, Michael S. Oberman, and Alan R. Friedman, 1

Bus. & Com. Litig. Fed. Cts. § 3:50 (4th ed.) (2020). “{[I]n

 

cases such as this the circumstances demonstrate that the winner
of the race to the courthouse should not enjoy the presumption
of preferable venue." OsComp Sys., Inc. v. Bakken Exp., LLC,
930 F. Supp. 2d 261, 274 (D. Mass. 2013).

However, Ocean Spray's conduct was not so inequitable that
the court will decline to exercise jurisdiction over this
declaratory judgment action. Ocean Spray did not affirmatively
mislead Wedge Water, such as by stating that it would engage in
further settlement talks or that it would take other steps
before filing suit. Cf. Davox Corp., 846 F. Supp. at 146-47.
Therefore, by retaining this action, the court would not be
"reward[ing]—and indeed abet [ing]—conduct which is inconsistent

with the sound policy of promoting extrajudicial dispute
resolution, and conservation of judicial resources." Id. at
148.

The court is instead considering the other §1404(a) factors
to determine whether proceeding in the District of Massachusetts
or in the Southern District of California would best serve "the
convenience of parties and witnesses" and the “interest of
justice.” 28 U.S.C. §1404(a). It concludes that these ends
would be best served by litigating this action in Massachusetts.

After the plaintiff's choice of forum, the convenience of
witnesses is "'probably the most important factor, and the
factor most frequently mentioned, in passing on a motion to
transfer.'" Pierce v. Biogen U.S. Corp., 2019 WL 2107278, at *4
(D. Mass. May 14, 2019) (quoting U.S. ex rel. Ondis v. City of

Woonsocket, Rhode Island, 480 F. Supp. 2d 434, 437 (D. Mass.

 

2007)). “The court must consider the number of witnesses
located in both the transferor and putative transferee
districts, the nature and quality of the testimony of these
witnesses, and whether or not the witnesses can be compelled to
testify." Rimowa GmbH v. Heys (USA), Inc., 2012 WL 3059428, at
*2 (D. Mass. July 27, 2012).

The convenience of witnesses weighs in favor of litigating
this action in Massachusetts. In essence, the parties dispute
whether Ocean Spray improperly misappropriated Wedge Water's

"Wave" good will. The testimony of Ocean Spray's employees

7
regarding the development of its allegedly infringing products
will be important to resolving this central issue. See ESPN,
Inc. v. Quiksilver, Inc., 581 F. Supp. 2d 542, 548 (S.D.N.Y.
2008) ("In an infringement action, the most critical witnesses
may be those officers and employees who were involved in the
design, production, and sale of the allegedly infringing
products"). The court infers that those employees are located
in Massachusetts, where Ocean Spray is headquartered. See
Complaint (Dkt. No. 1) at 96; Opposition (Dkt. No. 18) at 12.2
Although Wedge Water argues that the testimony of retailers will
be important for determining whether Ocean Spray's products and
the promotion of them have confused potential customers, those
retailers are not located exclusively in the Southern District
of California or in any other district. Accordingly, the
convenience of the witnesses suggests that Massachusetts is the
most appropriate venue.

For similar reasons, the location of relevant documents and
ease of access to proof supports proceeding in the District of
Massachusetts. See Quicksilver, Inc. v. Acad. Corp., 1998 WL

874929, at *3 (N.D. Tex. Dec. 3, 1998) ("Because this is a

 

2 Ocean spray states in its Opposition that "{its]
documents are located, and [its] witnesses will need to be
deposed, in Massachusetts." Opposition (Docket No. 18) at 12.
Ocean Spray does not verify this in its affidavit. See Dkt No.
18-1. The court is ordering that, by June 23, 2021, Ocean Spray
do so or correct any misrepresentation(s) in its Opposition.

8
trademark infringement action, it is likely that much of the
evidence would be located at [the alleged infringer's] principal
place of business"); ESPN, Inc., 581 F. Supp. 2d at 549
(accord). Although this factor is not as important as the
convenience of witnesses, it lends further support to the
conclusion that this case should proceed in Massachusetts.

Wedge Water has not shown that there are competing
considerations which weigh strongly in favor of transferring
this case to the Southern District of California. The
convenience of the parties - two corporate entities with at
least some business activity in both Massachusetts and
California - does not favor either forum. Similarly, neither
forum has a stronger connection to this case. Wedge Water
argues, possibly incorrectly, that California law governs some
of the issues in this case, particularly California common law
concerning trademarks and foreseeable counterclaims which Wedge
Water would file if the California Case is transferred to the
District of Massachusetts. However, federal courts often apply
laws of various states in cases based on diversity jurisdiction.
If necessary, the court could interpret and apply California law
in this case. In any event, the fact that California law may
apply to some issues does not outweigh the interest of
adjudicating this case in the district where most of the key

witnesses and documents are located.

9
After weighing the relevant considerations, the court
concludes that transferring this case to the Southern District
of California would not further "the convenience of parties and
witnesses" and the "interest of justice." 28 U.S.C. §1404(a).
Therefore, the court is not allowing Wedge Water's Motion to
Transfer on this ground.

In a footnote, Wedge Water argues in the alternative that
this court lacks personal jurisdiction over it and, therefore,
asks that the court transfer this case to the Southern District
of California pursuant to 28 U.S.C. §1631. Section 1631
provides:

Whenever a civil action is filed in a court as defined

in section 610 .. . and that court finds that there

is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action [] to

any other such court... -

28 U.S.C. §1631. This statute's reference to "'want of
jurisdiction' encompasses both personal and subject matter
jurisdiction," and, therefore, "permits a federal court to order
transfer where it lacks either." Fed. Home Loan Bank of Bos. Vv.
Moody's Corp., 821 F.3d 102, 114 (ist Cir. 2016) (quoting 28

U.S.C. §1631), abrogated on other grounds by Lightfoot v.

Cendant Mortg. Corp., 137 S. Ct. 553 (2017).

 

However, the First Circuit has "repeatedly held that
arguments raised only in a footnote or in a perfunctory manner

are waived." Nat'l Foreign Trade Council v. Natsios, 181 F.3d

10
38, 61, n.17 (lst Cir. 1999), aff'd sub nom. Crosby v. Nat'l
Foreign Trade Council, 530 U.S. 363 (2000); see also United
States v. Medtronic, Inc., 189 F. Supp. 3d 259, 282 (D. Mass.
2016) (declining to dismiss on basis of cursory argument in
footnote). If Wedge Water files a motion to dismiss for lack of
personal jurisdiction, it will be fully briefed and the court
will decide it. However, Wedge Water's cursory reference to
lack of jurisdiction does not provide a basis for a transfer
that is otherwise unjustified.

In view of the foregoing, it is hereby ORDERED that:

1. Wedge Water's Motion to Transfer (Docket No. 10) is
DENIED.

2. By June 23, 2021, Ocean Spray shall file an affidavit
verifying that the majority of its anticipated witnesses and
relevant documents are located in the District of Massachusetts,
or correcting any misrepresentation(s) in its Opposition.

3. After the motion to stay the California Case is decided,
the parties shall confer and report, jointly if possible, the
result of that decision, and whether that case will or may be

transferred to the District of Massachusetts.

 
    

UNITED“STATES DISTRICT

11
